Name: Council Regulation (EC) No 2321/2003 of 17 December 2003 amending Regulation (EC) No 1098/98 introducing special temporary measures for hops
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  cultivation of agricultural land
 Date Published: nan

 Important legal notice|32003R2321Council Regulation (EC) No 2321/2003 of 17 December 2003 amending Regulation (EC) No 1098/98 introducing special temporary measures for hops Official Journal L 345 , 31/12/2003 P. 0019 - 0019Council Regulation (EC) No 2321/2003of 17 December 2003amending Regulation (EC) No 1098/98 introducing special temporary measures for hopsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organisation of the market in hops(1), and in particular Article 16a thereof,Having regard to the proposal from the Commission,Whereas:(1) The first subparagraph of Article 2(1) of Regulation (EC) No 1098/98(2) fixes the amount of compensation for the temporary resting or definitive grubbing up of hops in the Community for a period of six years, from the 1998 to the 2003 harvests.(2) Application of the special resting and grubbing up measures in this period has resulted in a 19 % reduction in the area under hops compared to 1997, the reference year.(3) The assessment report that the Commission must present to the Council by 31 December 2003 pursuant to the second paragraph of Article 18 of Regulation (EEC) No 1696/71 will cover all provisions relating to the common organisation of the market, in particular special measures. The assessment can be accompanied by proposals. It is advisable in this context to provide for a detailed debate of the entire sector. In order to ensure that this debate takes place and noting the fact that market equilibrium in hops is still being sought, the period for which the amount of compensation has been fixed should be extended by one year.(4) Regulation (EC) No 1098/98 should be amended as a result,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1098/98 is hereby amended as follows:1. in Article 2(1):- in the first subparagraph, "2003 harvest" is replaced by "2004 harvest",- in the second subparagraph, "2004 harvest" is replaced by "2005 harvest";2. in the second subparagraph of Article 4, "2004 harvest" is replaced by "2005 harvest".Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 2003.For the CouncilThe PresidentG. Alemanno(1) OJ L 175, 4.8.1971, p. 1. Regulation as last amended by Regulation (EC) No 1514/2001 (OJ L 201, 26.7.2001, p. 8).(2) OJ L 157, 30.5.1998, p. 7. Regulation as amended by Regulation (EC) No 2151/2002 (OJ L 327, 4.12.2002, p. 1).